DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,159014. Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims disclose all the claim limitations of the current application.  The patented claims disclose an electrostatic discharge circuit, comprising a primary ESD protection circuit, a second ESD protection circuit, a current limiting element coupled between the first node and the second node, the secondary ESD protection circuit including a first MOS transistor and a second MOS transistor, a resistor (a bias circuit) coupled to the gates of the first and second MOS transistors.
Allowable Subject Matter
Claims 1-20 are allowed, pending the filing of the terminal disclaimer as indicated above.
The following is an examiner’s statement of reasons for allowance of claim 1: The prior art does not disclose an electrostatic discharge circuit, comprising: a resistor having a first terminal coupled to the second supply node, and a second terminal coupled to a first gate of the first MOS transistor, a first bulk connection of the first
MOS transistor, a second gate of the second MOS transistor, a second bulk connection of the second MOS transistor, and a control node of the primary ESD protection transistor. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not disclose an electrostatic discharge protection circuit comprising: 
a switch having a first load path terminal coupled to a first gate of the first MOS
transistor, a first bulk connection of the first MOS transistor, a second gate of the second MOS transistor, and a second bulk connection of the second MOS transistor, and a switch bias circuit having an output coupled a control node of the switch and at
least one input coupled to the primary ESD circuit, the first node, the second node, or the first supply node.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 12: The prior art does not disclose an integrated circuit, comprising: a current limiting element coupled between the first node and the second node; a first ESD coupling circuit coupled between the first reference node and the second reference node. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 16: The prior art does not disclose an integrated circuit, comprising: a secondary ESD protection circuit comprising: an ESD bias circuit having an output coupled to the well, a gate of the first MOS transistor, and a gate of the second MOS transistor; a first circuit coupled to the second node, the first supply node, and the second supply node; and a second circuit coupled between a high voltage supply node and the first supply node.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836